Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made as of November 15,
2004 by and between Curative Health Services, Inc., a Minnesota corporation
(“Company”) and Paul F. McConnell, an individual resident of the Commonwealth of
Massachusetts (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated
April 23, 2004 (as such agreement may be amended from time to time, the
“Employment Agreement”), pursuant to which agreement it was contemplated that
Executive could be appointed as Chief Executive Officer of the Company upon
approval by the Company’s Board of Directors; and

 

WHEREAS, the Company’s Board of Directors has approved of the appointment of Mr.
McConnell as the Company’s Chief Executive Officer, effective November 15, 2004,
and in connection therewith the Company and Executive desire to make certain
technical changes to the Employment Agreement to assure it fully reflects the
intent of the parties under these circumstances;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual terms and
conditions set forth herein, the Company and Executive agree as follows:

 

1.             Amendments.   The following provisions of the Employment
Agreement are hereby amended as follows:

 

(a)           At the end of the first sentence in Section 4.5(a), clause (ii)
shall read “(ii) if the Executive’s Date of Termination is after the first
anniversary of the Closing Date but prior to the third anniversary of the
Closing Date, the bonus payment to Executive shall be the arithmetic average of
the annual bonus payments made to Executive for the fiscal year(s) in which
Executive was employed by the Company.”, and the words “as President and Chief
Operating Officer” shall be deleted from such clause.

 

(b)           At the end of the first sentence in Section 4.5(b), clause (ii)
shall read “(ii) if the Executive’s Date of Termination is after the first
anniversary of the Closing Date but prior to the third anniversary of the
Closing Date, the bonus payment to Executive in connection with the severance
payment shall be the arithmetic average of the annual bonus payments made to
Executive for the fiscal year(s) in which Executive was employed by the
Company.”, and the words “as President and Chief Operating Officer” shall be
deleted from such clause.

 

2.             Headings.  The headings of the articles and sections of this
Acknowledgment are inserted for convenience only and shall not be deemed a part
of or affect the construction or interpretation of any provision of this
Amendment.

 

--------------------------------------------------------------------------------


 

3.             Modifications.  Except as modified hereby, the Employment
Agreement is in all other respects hereby ratified and confirmed.

 

4.             Force and Effect.  This Amendment shall be effective from the
date hereof.

 

IN WITNESS HEREOF, the parties have executed this Amendment effective as of the
date first set forth above.

 

 

PAUL F. MCCONNELL

 

CURATIVE HEALTH SERVICES, INC.

 

 

 

 

 

 

/s/ Paul F. McConnell

 

 

By

/s/ Thomas Axmacher

Executive

 

 

Its

Chief Financial Officer

 

--------------------------------------------------------------------------------